 

Z:\Vineyard\Live jobs\2013\10 Oct\01 Oct\Shift III\Ener-Core
8-K\Draft\03-Production [tlogo.jpg] Alain Castro Ener-Core, Inc. Chief Executive
Officer 9400 Toledo Way   Irvine, CA 92618       949-616-3300   949-616-3399 Fax

 

 

September 4, 2013

 

John Meehan
Meehan Holdings, LLC

9400 Toledo Way
Irvine, CA 92618

 

Re: Landlord Consent to Assignment & Sublease

 

Dear John:

 

Meehan Holdings, LLC, a California limited liability company (“Meehan”) has
executed a Consent to Assignment and Sublease, dated the same day hereof
(“Consent”), consenting to the assignment of a lease dated as of May 26, 2011
for approximately 32,649 rentable square feet in a freestanding building located
at 9400 Toledo Way, Irvine, California 92618 (“Lease”), in its entirety to
Ener-Core, Inc., a Nevada corporation (“Ener-Core”), pursuant to that certain
Assignment and Assumption of Lease (“Assignment”), between Ener-Core and
FlexEnergy, Inc., and related documents.

 

Pursuant to the Assignment and Consent of the Lease, Ener-Core agrees as
follows:

 

(i)Prepayment of Rent

a.On or before September 30, 2013, Ener-Core shall make a prepayment of Rent (as
defined in Section 4.1 of the Lease) of $26,043.80, which prepayment shall be
applied to the December 2014 Rent payment. Upon such prepayment, no additional
payment of Rent shall be due for December 2014.

b.On or before July 31, 2014, Ener-Core shall make an additional prepayment of
Rent of $26,825.12, which prepayment shall be applied to the December 2015 Rent
payment. Upon such prepayment, no additional payment of Rent shall be due for
December 2015.

(ii)Notice of Default

a.Ener-Core shall make reasonable efforts to notify landlord in a timely manner
of any event which may lead to Default (as defined by Section 13.1 of the
Lease).

 

  Ener-Core, Inc.         By: /s/ Alain Castro   Name: Alain Castro   Title: CEO

 

ACKNOWLEDGED AND AGREED TO BY:       Meehan Holdings, LLC       By: /s/ John
Meehan     John Meehan  

 

ENER-CORE.COM

 

 

 

